 


109 HR 2364 RH: To establish a Science and Technology Scholarship Program to award scholarships to recruit and prepare students for careers in the National Weather Service and in National Oceanic and Atmospheric Administration marine research, atmospheric research, and satellite programs.
U.S. House of Representatives
2005-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 91 
109th CONGRESS 1st Session 
H. R. 2364 
[Report No. 109–151] 
IN THE HOUSE OF REPRESENTATIVES 
 
May 16, 2005 
Mr. Rohrabacher introduced the following bill; which was referred to the Committee on Science 
 
 
June 23, 2005 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on May 16, 2005 
 
A BILL 
To establish a Science and Technology Scholarship Program to award scholarships to recruit and prepare students for careers in the National Weather Service and in National Oceanic and Atmospheric Administration marine research, atmospheric research, and satellite programs. 
 
 
 
 
1.Science and technology scholarship program 
(a)Establishment of program 
(1)In generalThe Administrator is authorized to establish a Science and Technology Scholarship Program to award scholarships to individuals that is designed to recruit and prepare students for careers in the National Weather Service and in Administration marine research, atmospheric research, and satellite programs. 
(2)Competitive processIndividuals shall be selected to receive scholarships under this section through a competitive process primarily on the basis of academic merit, with consideration given to financial need and the goal of promoting the participation of individuals identified in section 33 or 34 of the Science and Engineering Equal Opportunities Act (42 U.S.C. 1885a or 1885b), including those from Historically Black Colleges and Universities and institutions serving a large proportion of Hispanics, Native Americans, Asian-Pacific Americans, or other underrepresented populations. 
(3)Service agreementsTo carry out the scholarship program, the Administrator shall enter into contractual agreements with individuals selected under paragraph (2) under which the individuals agree to serve as full-time employees of the Administration, for the period described in subsection (f)(1), in positions needed by the Administration in fields described in paragraph (1) and for which the individuals are qualified, in exchange for receiving a scholarship. 
(b)Scholarship eligibilityIn order to be eligible to participate in the scholarship program, an individual shall— 
(1)be enrolled or accepted for enrollment as a full-time student at an institution of higher education in an academic program or field of study described in the list made available under subsection (d); 
(2)be a United States citizen or permanent resident; and 
(3)at the time of the initial scholarship award, not be a Federal employee as defined in section 2105 of title 5 of the United States Code. 
(c)Application requiredAn individual seeking a scholarship under this section shall submit an application to the Administrator at such time, in such manner, and containing such information, agreements, or assurances as the Administrator may require to carry out this section. 
(d)Eligible academic programsThe Administrator shall make publicly available a list of academic programs and fields of study for which scholarships may be utilized in fields described in subsection (a)(1), and shall update the list as necessary. 
(e)Scholarship requirement 
(1)In generalThe Administrator may provide a scholarship under the scholarship program for an academic year if the individual applying for the scholarship has submitted to the Administrator, as part of the application required under subsection (c), a proposed academic program leading to a degree in a program or field of study on the list made available under subsection (d). 
(2)Duration of eligibilityAn individual may not receive a scholarship under this section for more than 4 academic years, unless the Administrator grants a waiver. 
(3)Scholarship amountThe dollar amount of a scholarship under this section for an academic year shall be determined under regulations issued by the Administrator, but shall in no case exceed the cost of attendance. 
(4)Authorized usesA scholarship provided under this section may be expended for tuition, fees, and other authorized expenses as established by the Administrator by regulation. 
(5)Contracts regarding direct payments to institutionsThe Administrator may enter into a contractual agreement with an institution of higher education under which the amounts provided for a scholarship under this section for tuition, fees, and other authorized expenses are paid directly to the institution with respect to which the scholarship is provided. 
(f)Period of obligated service 
(1)Duration of serviceExcept as provided in subsection (h)(2), the period of service for which an individual shall be obligated to serve as an employee of the Administration shall be 24 months for each academic year for which a scholarship under this section is provided. 
(2)Schedule for service 
(A)In generalExcept as provided in subparagraph (B), obligated service under paragraph (1) shall begin not later than 60 days after the individual obtains the educational degree for which the scholarship was provided. 
(B)DeferralThe Administrator may defer the obligation of an individual to provide a period of service under paragraph (1) if the Administrator determines that such a deferral is appropriate. The Administrator shall prescribe the terms and conditions under which a service obligation may be deferred through regulation. 
(g)Penalties for breach of scholarship agreement 
(1)Failure to complete academic trainingScholarship recipients who fail to maintain a high level of academic standing, as defined by the Administrator by regulation, who are dismissed from their educational institutions for disciplinary reasons, or who voluntarily terminate academic training before graduation from the educational program for which the scholarship was awarded, shall be in breach of their contractual agreement and, in lieu of any service obligation arising under such agreement, shall be liable to the United States for repayment not later than 1 year after the date of default of all scholarship funds paid to them and to the institution of higher education on their behalf under the agreement, except as provided in subsection (h)(2). The repayment period may be extended by the Administrator when determined to be necessary, as established by regulation. 
(2)Failure to begin or complete the service obligation or meet the terms and conditions of defermentA scholarship recipient who, for any reason, fails to begin or complete a service obligation under this section after completion of academic training, or fails to comply with the terms and conditions of deferment established by the Administrator pursuant to subsection (f)(2)(B), shall be in breach of the contractual agreement. When a recipient breaches an agreement for the reasons stated in the preceding sentence, the recipient shall be liable to the United States for an amount equal to— 
(A)the total amount of scholarships received by such individual under this section; plus 
(B)the interest on the amounts of such awards which would be payable if at the time the awards were received they were loans bearing interest at the maximum legal prevailing rate, as determined by the Treasurer of the United States. 
(h)Waiver or suspension of obligation 
(1)Death of individualAny obligation of an individual incurred under the scholarship program (or a contractual agreement thereunder) for service or payment shall be canceled upon the death of the individual. 
(2)Impossibility or extreme hardshipThe Administrator shall by regulation provide for the partial or total waiver or suspension of any obligation of service or payment incurred by an individual under the scholarship program (or a contractual agreement thereunder) whenever compliance by the individual is impossible or would involve extreme hardship to the individual, or if enforcement of such obligation with respect to the individual would be contrary to the best interests of the Government. 
(i)DefinitionsIn this Act the following definitions apply: 
(1)AdministrationThe term Administration means the National Oceanic and Atmospheric Administration. 
(2)AdministratorThe term Administrator means the Administrator of the National Oceanic and Atmospheric Administration. 
(3)Cost of attendanceThe term cost of attendance has the meaning given that term in section 472 of the Higher Education Act of 1965 (20 U.S.C. 1087ll). 
(4)Institution of higher educationThe term institution of higher education has the meaning given that term in section 101(a) of the Higher Education Act of 1965; and 
(5)Scholarship programThe term scholarship program means the Science and Technology Scholarship Program established under this section. 
 
 
June 23, 2005 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
